Citation Nr: 0212069	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-20 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to a compensable evaluation for herniated 
nucleus pulposus, L5-S1 for the period March 1, 1996 to July 
9, 2000.

2.  Entitlement to an evaluation in excess of 10 percent for 
herniated nucleus pulposus, L5-S1 from July 10, 2000.

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine strain with left upper extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to February 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the Denver, Colorado, Regional 
Office (RO).  Because the veteran's appeal involves the 
propriety of the initial ratings assigned following a grant 
of service connection, the Board has characterized the issues 
in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999). 

During the course of the appeal, the RO assigned a staged 
rating of a noncompensable evaluation from March 1, 1996 to 
July 9, 2000, and 10 percent from July 10, 2000 was assigned 
for herniated nucleus pulposus, L5-S1.  Neither of the 
assigned ratings represent the maximum available under 
applicable diagnostic criteria, and the claim for increase 
therefore remains viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

As originally developed for appeal, the veteran's claims 
included the additional issue of an increased evaluation for 
bilateral hearing loss and tinnitus.  However, he indicated 
at his June 2002 travel board hearing that he did not wish to 
pursue an increased evaluation for this disability and the 
issue was withdrawn.

FINDINGS OF FACT

1.  During the entire appeal period, the veteran's lumbar 
spine disability caused problems tantamount to moderate 
intervertebral disc syndrome, characterized by recurring 
attacks.  The veteran's lumbar spine disability resulted in 
neither actual nor functional ankylosis of the lumbar spine 
nor symptomatology consistent with severe intervertebral disc 
syndrome.

2.  During the entire appeal period the veteran's cervical 
spine disability caused problems tantamount to moderate 
intervertebral disc syndrome, characterized by recurring 
attacks.  The veteran's cervical spine disability resulted in 
neither actual nor functional ankylosis of the cervical spine 
nor symptomatology consistent with severe intervertebral disc 
syndrome.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 20 percent rating, but no 
more, for the service-connected herniated nucleus pulposus, 
L5-S1 have been met, since March 1, 1996.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001).

2.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 20 percent rating, but no 
more, for the service-connected cervical spine strain with 
left upper extremity radiculopathy have been met, since March 
1, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The record reflects that the veteran was provided with a 
statement of the case and a supplemental statement of case 
during the pendency of this appeal.  These documents and 
proceedings provided notification of the information and 
medical evidence needed to support a claim for increase. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating issues has been 
obtained.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  The veteran has been afforded a personal 
hearing in June 2002.  He has also been afforded VA 
examination, which included relevant medical opinion.  With 
regard to the adequacy of the examination, the Board notes 
that the examination report reflects that the VA examiner 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted examination, and 
offered appropriate assessments and diagnoses.  

Further, the RO collected medical records from all health 
care providers identified by the veteran.  He has not 
identified additional relevant evidence that has not already 
been sought and associated with the claims file.  The Board 
does not know of any additional relevant evidence, which is 
available.  As there is no additional evidence to be 
obtained, more specific notice is not indicated.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  Adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Therefore, the claims 
are ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).

Under Diagnostic Code 5293, a 10 percent rating is assigned 
for mild intervertebral disc syndrome.  When intervertebral 
disc syndrome is shown to be moderate with recurring attacks, 
a 20 percent rating is assigned.  A 40 percent evaluation is 
warranted for intervertebral disc syndrome manifested by 
severe; recurring attacks with intermittent relief of 
intervertebral syndrome.  A higher 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

In VAOPGCPREC 36-97 (December 12, 1997), the acting VA 
General Counsel held that: (1) Code 5293 involves loss of 
range of motion and, therefore, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under this 
diagnostic code; (2) When a veteran receives less than the 
maximum evaluation under Code 5293 based upon symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating under another diagnostic code pertaining to limitation 
of motion; and (3) The Board must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of  "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


1.  Herniated Nucleus Pulposus L5-S1

By a rating decision in November 1996, the RO granted service 
connection and assigned a noncompensable rating for herniated 
nucleus pulposus, on the basis of service medical records. 

On VA examination in January 1997 the veteran reported 
symptoms of low back pain since 1975 with radiation down the 
back of his right leg.  He never had any particular injury 
that led to the pain but was placed on 30 days of bedrest.  
During service he had approximately 8-10 profiles with 
multiple visits to the doctor and physical therapy without 
much resolution.  He was subsequently treated with cortisone 
epidural injections, which helped.  He did fairly well until 
about 1989 when the back pain recurred.  He underwent another 
series of epidural injections.  Since discharge from service 
the veteran has been unable to work as an electrician and 
currently works an office job in an ergonomically-correct 
office environment and was doing fairly well.  He still 
experienced a significant amount of pain with sitting and 
numbness down the right leg, which was sharp and shooting in 
nature.  The veteran reported that any strength loss was due 
to deconditioning and not from a neurological problem.  He 
described the pain as a "numb toothache."  The examiner 
noted that before the cortisone injections the pain was 
described as "searing," so there had been some resolution. 

Examination of the entire spine revealed no paraspinal muscle 
spasm or tenderness.  There was a normal lordotic and 
kyphotic curvature of the spine.  No notable scars were 
noted.  Examination of the lumbar spine showed normal range 
of motion with flexion to 95 degrees and backward extension 
to 35 degrees lateral flexion to 40 degrees bilaterally and 
rotation to 35 degrees bilaterally.  Straight leg raise was 
to 90 degrees bilaterally.  Deep tendon reflexes were 2/4 in 
the Achilles and the patellar region.  Muscle strength was 
5/5 in all muscle groups in the lower extremities.  There 
were no changes to pinprick or light touch of the lower 
extremity.  The diagnosis was lumbosacral sprain/strain with 
chronic persistent pain as well as radicular pain on the 
right.

During VA examination in July 2000 the veteran complained of 
chronic intermittent low back pain over the years.  He has 
been treated with epidural steroids with moderate relief of 
his symptoms.  The examiner referred to a February 1994 MRI 
that revealed bulging discs at L4-5 and L5-S1 with possible 
posterior displacement of S1 with associated impingement on 
the right nerve root.  There was no evidence of degenerative 
disease.  At baseline the veteran complained of chronic 
lumbar pain.  He reported flare-ups of increased pain that 
radiated to his right lower extremity on a monthly basis.  
The pain was not associated with lower extremity weakness or 
bowel or bladder incontinence.  The symptoms last for three 
to four hours and the precipitating factors were unclear.  
The veteran treated himself with nonsteroidal agents.  

Examination of the lumbar spine revealed there was no 
evidence of bony or soft tissue abnormalities, erythema, 
swelling, warmth or tenderness.  On straight leg raises the 
veteran complained of mild low back pain greater on the right 
than on the left.  The veteran had full range of motion of 
the back with forward flexion to 95 degrees, backward 
extension to 35 degrees, lateral flexion to 40 degrees 
bilaterally, and rotation to 35 degrees bilaterally.  However 
on forward flexion the veteran complained of pain or a 
pulling sensation in the right lower extremity.  On 
repetitive motion exercises he continued to have a full range 
of motion.  The examiner concluded the veteran warranted a 
"20-degree reduction in range of motion secondary to the 
development of increased symptoms."  X-rays of the lumbar 
spine showed slight disc space narrowing at L5-S1 with 
ventral osteophytosis involving the body of L5 compatible 
with spondylosis.  

Thereafter, in an October 2000 rating decision, the rating 
for the service-connected lumbar spine disability was 
increased to 10 percent, effective July 10, 2000. 

Private treatment records dated from July 1998 to May 2002 
show ongoing treatment for low back pain.

At his personal hearing in June 2002 the veteran testified as 
to the facts surrounding his inservice symptoms and his 
subsequent post-service treatment.  He also testified as to 
his current condition and disability.  He testified that 
although he essentially has a sedentary job he still has 
constant back pain.

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 525, 529 (1992).

Originally the RO rated the veteran's disability as 
degenerative joint disease of the lumbar spine under the 
criteria for lumbosacral strain (38 C.F.R. § 4.71a, 
Diagnostic Code 5295).  However, a February 1994 MRI shows 
bulging discs at L4-5 and L5-S1 with possible posterior 
displacement of S1 with associated impingement on the right 
nerve root with no evidence of degenerative joint disease.  
Post service VA examinations noted the veteran's lumbar spine 
was manifested by radicular symptoms of the right lower 
extremity.  Therefore, based on the medical evidence the 
Board concludes that the veteran's service-connected lumbar 
spine disability is more properly rated under Diagnostic Code 
5293 for intervertebral disc syndrome.

Since service discharge the veteran has complained of low 
back pain, which is present constantly and tends to increase 
in severity during periods of exacerbation with radiation 
into the right lower extremity.  The pain is temporarily 
relieved by medication but remains present.  Upon reviewing 
the rating criteria in relation to the evidence for 
consideration, the Board finds that the veteran's lumbar 
spine disability is more severe than currently evaluated and 
that a 20 percent disability evaluation is warranted.  The 
Board notes that the more recent symptoms shown by the July 
2000 VA examination correlate closely to the criteria for a 
20 percent evaluation under Diagnostic Code 5293, however, 
the question is, in view of Fenderson, whether this 
evaluation should be made effective back to the outset of 
this appeal on March 1, 1996.  

In granting an increase the Board places significant weight 
on the veteran's complaints and treatment during service.  In 
this regard, the Board notes that the veteran's service 
medical records showed consistent complaints of constant back 
pain, requiring multiple physical profiles.  The post service 
medical evidence of record documents continuing low back 
pain, which is not amenable to substantial relief by 
medication or other prescribed methods.  While the veteran 
has been shown to have full range of motion during the appeal 
period, and appears to retain fair function of the back, the 
totality of the clinical evidence attests to a chronic degree 
of symptomatology.  

In view of the persistent complaints and clinical findings, 
the combination of symptomatology more nearly equates to a 20 
percent evaluation under Diagnostic Code 5293.  Therefore, 
applying the rating schedule liberally, and being mindful of 
the rating guidance from the VA General Counsel, permits a 20 
percent evaluation recognizing a moderate disorder, dating 
back to the original grant of service connection.  See 
Fenderson.  The Board finds, however, that absent a showing 
of more significant objective evidence of lumbosacral 
pathology, an evaluation in excess of 20 percent is not 
warranted under any applicable rating criteria.


2.  Cervical Spine Strain Left Upper Extremity Radiculopathy

By a rating decision in March 1997, the RO granted service 
connection and assigned a 10 percent rating for cervical 
spine strain with left upper extremity radiculopathy, on the 
basis of service medical records and a January 1997 VA 
examination. 

During VA examination in January 1997 the veteran reported 
that he developed pain in 1995 in the top portion of his back 
below his shoulder blades, which was knife-like in nature and 
radiated down to his shoulders and in between the shoulder 
blades.  Sitting seemed to make it worse.  The symptoms were 
treated with physical therapy, ice packs and exercises.  His 
current complaint was of pain between his shoulder blades on 
the left side, greater than right without any associated 
paresthesia, weakness or headaches.  

Examination of the entire spine revealed no paraspinal muscle 
spasm or tenderness.  There was a normal lordotic and 
kyphotic curvature of the spine.  No notable scars were 
noted.  The veteran did have a significant amount of 
trapezius spasm on the left with radiation and a trigger 
point at the left inferior scapular region to the left 
shoulder.  Range of motion was normal with forward flexion of 
65 degrees, backward extension to 50 degrees, lateral flexion 
of 40 degrees, bilaterally and rotation of 55 degrees 
bilaterally.  In the upper extremities he had reflexes in the 
brachioradialis and the triceps and biceps were 2/4 and 
symmetrical.  His muscle strength is 5/5 in all muscle groups 
except for his left thumb approximation which was about 4/5.  
He also had a notable decreased sensation pinprick along the 
C6 dermatomal distribution of the left arm.  The diagnosis 
was cervico-thoracic sprain/strain with cervical 
radiculopathy in a C6 distribution with chronic persistent 
pain.  

During subsequent VA examination in July 2000 the veteran 
denied a history of neck injury or symptoms relate to his 
neck as well as a history of upper extremity radiculopathy.  
The examiner noted the veteran was essentially asymptomatic.  
The veteran did give a history of left subscapular pain, 
which did not radiate.  The symptoms have remained chronic 
but stable over the years.  At baseline he complained of 
chronic subscapular pain with flare-ups of increased pain on 
a daily basis with symptoms lasting up to three hours.  The 
precipitating factors included prolonged sitting.  The pain 
was treated with nonsteroidal agents.  

Examination revealed no evidence of bony or soft tissue 
abnormalities, erythema, swelling, warmth or tenderness of 
the neck.  Range of motion of the neck was full with forward 
flexion to 65 degrees, backward extension to 50 degrees and 
lateral flexion to 40 degrees bilaterally, and rotation to 55 
degrees bilaterally.  On repetitive motion exercises he 
continued to have full range of motion of the neck without 
development of symptoms.  The thoracic spine was noted to 
have muscle spasm involving the left subscapular area with 
point tenderness over this area. 

Private treatment records dated from July 1998 to May 2002 
show ongoing treatment for thoracic pain.

At his personal hearing in June 2002 the veteran testified as 
to the facts surrounding his inservice symptoms and his 
subsequent post-service treatment.  He also testified as to 
his current condition and disability.  He testified that 
although he essentially had a sedentary job he still had 
constant back pain.

The Board observes that examination of the cervical spine 
during the appeal period has not disclosed any substantial 
objective evidence of neck pathology except for chronic 
subscapular pain, muscle spasm, and decreased sensation 
pinprick along the C6 dermatomal distribution of the left 
arm.  Post service examinations, specifically note that there 
was no pain on motion and that the cervical spine disability 
did not result in specific manifestations such as 
incoordination, excess fatigability, or weakened movement.  
However, viewed collectively, the medical evidence of record 
shows persistent pain complaints and appreciable neurologic 
findings since the veteran's discharge from service. 

Additionally, functional loss of the neck, while not 
described in great detail, was also noted by the examiner and 
must be considered in determining whether a higher rating is 
in order. See 38 C.F.R. §§ 4.40, 4.45 (2001); see also DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996).  On repetitive 
motion exercises the veteran continued to have full range of 
motion of the neck without development of symptoms.  However, 
he did report daily flare-ups of increased pain with 
prolonged sitting.  Thus, the Board finds that the frequency 
and intensity of the cervical spine symptoms, overall more 
nearly corresponding to the 20 percent evaluation under 
Diagnostic Code 5293.  Therefore, applying the rating 
schedule liberally, and being mindful of the rating guidance 
from the VA General Counsel, permits a 20 percent evaluation 
recognizing a moderate disorder, dating back to the original 
grant of service connection.  See Fenderson.  The Board 
finds, however, that absent a showing of more significant 
objective evidence of cervical spine pathology, an evaluation 
in excess of 20 percent is not warranted under any applicable 
rating criteria.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial 20 percent rating, but no more, for 
herniated nucleus pulposus, L5-S1, is granted for the entire 
appellate period dating back to March 1, 1996, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an initial 20 percent rating, but no more, for 
cervical strain with left upper extremity radiculopathy, is 
granted for the entire appellate period dating back to March 
1, 1996, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


